NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


PAUL R. PRIMAVERA, DOC# U30887,          )
                                         )
              Appellant,                 )
                                         )
v.                                       )
                                         )      Case No. 2D17-3296
STATE OF FLORIDA,                        )
                                         )
              Appellee.                  )
                                         )

Opinion filed February 28, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County, Kimberly K.
Fernandez, Judge.

Paul R. Primavera, pro se.



PER CURIAM.


              Affirmed.



SILBERMAN, BLACK, and SLEET, JJ., Concur.